PETROPLUS, JUDGE:
Claimant, as Subrogee of Ralph Henne, its insured, filed this claim in the amount of $36.05, representing the cost of cleaning an automobile which was damaged on June 2, 1972, while driven over the Poca River Bridge on W. Ya. Route 62 during a paint spraying operation conducted by agents of the Respondent. The claim was filed by stipulation, and it is before us on a Petition alleging negligence, supported by affidavit of Virginia Henne, wife of the insured, who was driving the car. The affidavit discloses that upon arriving home an unsuccessful effort was made to remove a blue-colored paint that covered the surface of the car. The damages represent the cost of cleaning in accordance with an estimate furnished by the Claimant.
There being no proof to the contrary, the affidavit is accepted as proof of the negligence and damages, and an award is accordingly made.
Award of $36.05.